DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The claim amendment filed on 05/10/2022 was entered with pending Claims 17-19, 23-24, 27-29, 32-34 and cancelled Claims 1-16, 20-22, 25-26, 30-31, 35-36. The following is an examiner’s statement of reasons for allowance: 
Independent Claim 17 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
the server configured to cause two or more stickers to be displayed on the electronic mobile device, wherein each of the two or more stickers includes the product information about the corresponding one of the two or more recognized products, wherein the segmented image received from the electronic product recognizer is a selected frame of a video stream from the camera of the electronic mobile device, and wherein the electronic product recognizer is configured to: receive a plurality of segmented images from the electronic mobile device corresponding to multiple frames of the video stream; perform the image recognition for each of the plurality of segmented images; and output the two or more recognized products identified in the image recognition for each of the plurality of segmented images, and wherein the server is configured to cause each of the two or more stickers to follow the corresponding one of the two or more recognized products on the video stream displayed on the electronic mobile device while the corresponding one of the two or more recognized products remains within a field of view of the video stream displayed on the electronic mobile device.
Claims 18-19, 27-29 are dependent upon Claim 17 and are therefore allowable.
Independent Claim 23 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
overlaying the two or more stickers on the captured image with each of the 
Claims 24, 32-34 are dependent upon Claim 23 and are therefore allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667